Title: Thurdsday. Jany. 16th. 1766.
From: Adams, John
To: 


       Dined at Mr. Nick Boylstones, with the two Mr. Boylstones, two Mr. Smiths, Mr. Hallowel and the Ladies. An elegant Dinner indeed! Went over the House to view the Furniture, which alone cost a thousand Pounds sterling. A Seat it is for a noble Man, a Prince. The Turkey Carpets, the painted Hangings, the Marble Tables, the rich Beds with crimson Damask Curtains and Counterpins, the beautiful Chimny Clock, the Spacious Garden, are the most magnificent of any Thing I have ever seen.
       The Conversation of the two Boylstones and Hallowell is a Curiosity. Hotspurs all.—Tantivi.—Nick. is a warm Friend of the Lieutenant Governor, and inclining towards the Governor. Tom a firebrand against both. Tom is a perfect Viper—a Fiend—a Jew—a Devil—but is orthodox in Politicks however. Hallowell tells stories about Otis and drops Hints about Adams, &c., and about Mr. Dudley Atkins of Newbury. Otis told him, he says, that the Parliament had a Right to tax the Colonies and he was a d—d fool who deny’d it, and that this People never would be quiet till we had a Council from Home, till our Charter was taken away, and till we had regular Troops quartered upon Us.
       He came up under the He says he saw Adams under the Tree of Liberty, when the Effigies hung there and asked him who they were and what. He said he did not know, he could not tell. He wanted to enquire.
       He says Mr. Dudley Atkins was too well acquainted with the Secret of some riots there, to be entirely depended on, in his Account, &c.
       Nick Boylstone is full of Stories about Jemmy and Solomon Davis. Solomon says, Country man I dont see what Occasion there is for a Governor and Council and House. You and the Town would do well enough.
       Spent the Evening at Bracketts with Gen. Winslow, Coll. Bradford, Mr. Otis, Father Danforth, Coll. Richmond, Mr. Brinlys, and Mr. Caldwell and Captain Hayward. Mr. Otis gave Us some Account of Ruggles’s Behaviour, at the Congress, and Winslow told Us about catching Bass with Eeel Spears, at the North River. Otis says, that when they came to sign Ruggles moved that none of them should sign, but that the Petitions should be carried back to the assemblies, to see if they would adopt them. This would have defeated the whole Enterprize. This Ruggles has an inflexible Oddity about him, which has gained him a Character for Courage and Probity, but renders him a disagreable Companion in Business.
      